Citation Nr: 1621206	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  07-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for cystic fibrosis.

3.  Entitlement to service connection for hypertension, to include as secondary to cystic fibrosis.

4.  Entitlement to service connection for headaches, to include as secondary to cystic fibrosis.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to cystic fibrosis.

6.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to cystic fibrosis.

7.  Entitlement to service connection for residuals of heat exposure.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1991, with additional subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing conducted at the RO in December 2009.  A transcript of the hearing is of record.

In September 2012 the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, which has been performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of service connection for a left knee disability, back disability and disability of the left and right hips, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system   as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for a left knee disability, back disability and bilateral hip disability will be the subject of a later Board decision, if ultimately necessary.

The issues of service connection for a psychiatric disorder and fatigue are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify         the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Osteoarthritis of the right knee was not manifested until many years after separation from service, and the most probative evidence is against a finding that the current right knee disability is related to service.

2.  Cystic fibrosis is a congenital disease resulting from a genetic defect; the most probative evidence indicates the Veteran's congenital disease was not aggravated during service beyond the normal course of the disorder.

3.  Hypertension was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the condition is related to service. 

4.  A chronic headache disorder was not shown in service or for many years thereafter, and the most probative evidence against is finding that the condition is related to service. 

5.  The Veteran is shown to have been treated during service for heat-related symptoms, but there is no currently diagnosed residual disability.  


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The requirements to establish service connection for cystic fibrosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The requirements to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The requirements to establish service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The requirements to entitlement to service connection for residuals of heat exposure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  In this case, VCAA notice was provided by letters dated in April 2005, May 2005, April 2010, and December 2011.  The AOJ readjudicated the claims in February 2012.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post-service treatment records, and VA examination reports.  The AOJ requested the Veteran's disability file from the Social Security Administration (SSA) but that agency notified the AOJ in writing that any disability records pertaining to the Veteran have been destroyed.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

The Board notes that an opinion concerning the Veteran's headache claim has      not been obtained.  However, as there is no competent and credible evidence of headaches during service, a VA opinion is not required.  See Waters v. Shinseki,  601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement 
that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case"). 

The Board also notes that actions requested in the prior remand have been undertaken.  In that regard, additional medical records and the Veteran's service personnel records have been obtained.  The Board also directed the AOJ to pursue treatment records from the military hospital that had served the XVIII Airborne Corps during Operation Desert Shield/Storm, since the Veteran reported having been treated as such facility.  The AOJ determined that four different mobile medical facilities had served XVIII Airborne Corps during that time period and asked the Veteran to specify which facility had treated him, in order to pursue any outstanding records, but the Veteran did not respond.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In its remand the Board also directed the AOJ to afford the Veteran a VA medical examination of the right knee, which was performed in April 2015.  The Board finds there has been substantial compliance with the prior remand instructions     and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, and  the Veteran testified as to the events in service, his symptomatology, and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121. 


Evidence and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a   period of war, or during peacetime service after December 31, 1946, and arthritis   or including hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability that is proximately due  to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Cystic Fibrosis  

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection for congenital diseases may be granted when the evidence as a whole establishes that the disease in question was incurred in or aggravated by military service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990).

The Veteran testified before the Board in December 2009 that he wholeheartedly agrees his CF is an inherited condition with which he was born, but he believes      that his CF was aggravated by exposure to hot weather during service.  He stated    that he had difficulty when assigned to hot-weather posts such as Fort Bragg and Saudi Arabia, and relatively little difficulty when assigned to cooler locations such   as Germany and Korea.  STRs are silent in regard to treatment for a heat-related injury.  In July 1991 the Veteran waived separation physical examination.  However, he completed a deployment questionnaire wherein he denied experiencing heat stroke, exhaustion, or cramps during his deployment.  His only affirmative response was eating local food products.  The Veteran was discharged from service in October 1991.

A VA outpatient treatment report in August 2001 notes recent positive sweat chloride test; further testing for CF was pending.  The clinician noted that all testing to date had been negative until a very recent positive sweat test suggesting the possibility of CF, which had been suspected for a while but testing had been delayed due to the lack of other symptoms except mild chronic cough and mild hypoxia on previous arterial blood gas (ABG) testing.  A second sweat test chloride test was positive, and the clinician, a nephrologist, stated the Veteran likely had CF or at least a high mutation of CF transmembrane regulator/receptor (CFTR) and that further genotyping was pending.  Thereafter, following numerous diagnostics  a diagnosis of CF was confirmed.  CF was added to the Veteran's VA active problems list in January 2002.

Dr. R. Flume submitted a letter to VA in August 2004 stating the Veteran's CF was atypical in that it manifested very late in the Veteran's life.  Dr. Flume stated the Veteran had in fact been born with CF, but he should have been identified with CF during service because he was hospitalized twice during service for electrolyte depletion and dehydration.  Thus, the Veteran had clinical manifestations of CF during service although the diagnosis was not made until later.

The Veteran had a VA examination in August 2005.  He reported having developed severe sweating and cramping during basic training and advanced individual training (AIT) in 1983.  From then on the Veteran had recurring problems with heat, including profuse sweating and cramping.  Over the years the Veteran self-medicated by drinking water and taking electrolyte and salt tablets, which was usually sufficient; it was not until 2000 that he developed severe symptoms such as weakness and staggering.  He was eventually diagnosed with adult CF.  Objective observations on examination were unremarkable; chest X-ray and blood tests were also unremarkable.   The examiner's diagnosis was CF; the heat injury mentioned in the Veteran's remarks was secondary to CF which had yet to be diagnosed.

In April 2009 the Veteran submitted a number of medical articles in support of     his claim.  In aggregate these articles state that CF is an inherited (congenital) condition.

The Veteran had a VA examination in June 2010, performed by the same examiner who had performed the August 2005 examination.  The Veteran described a history of heat sensitivity throughout service, worse when serving in hot climates.  CF was finally diagnosed in approximately 1999 by Dr. Flume.  Clinical examination was essentially normal.  The examiner diagnosed CF, and stated it is at least as likely as not that the Veteran had CF during service that was not properly tested at that time.

In August 2010 the AOJ obtained a medical opinion regarding the question of whether the Veteran's CF is a congenital disease versus congenital defect, and if a disease whether such disease was aggravated (permanently increased in severity) during the Veteran's period of active service.  The reviewer explained that CF is a congenital disease resulting from a genetic defect, and that such disease did not worsen during service beyond the normal progression of the disease.  As rationale the reviewer stated that symptoms that brought the Veteran to the hospital in     1999 were essentially the same as those he had experienced on active service, basically heat and dehydration.  The Veteran reported in 1999 that he was working in construction, which appears to parallel his military service with hard physical labor and subsequent possible dehydration, exacerbating his symptoms.  Diagnosis of CF in adulthood is hard to reach, and if the Veteran had chosen a sedentary lifestyle the diagnosis may have been delayed even further, but his military service and his choice of lifestyle did not aggravate his condition.  

The record clearly establishes that CF is a congenital disease that was not incurred in service.  The question before the Board is whether such disease was aggravated by military service within the meaning of VA law and regulations.  For the reasons cited below, the Board finds that it was not.

A pre-existing injury or disease will be considered to have been aggravated           by active service where there is an increase in disability during such service,   unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence    of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2014); 38 C.F.R. 3.306(b) (2015); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent       flare-ups of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The VA reviewer demonstrated in August 2010 that the Veteran had heat exposure during service, but also had heat exposure for many years after discharge from service in performing heavy construction work outdoors, and that the Veteran's activities during service and after service may have accelerated the identification of CF but did not aggravate the underlying condition.  This opinion is not contradicted by any other medical opinion of record.  In that regard, Dr. Flume's letter in August 2004 appears to fault the service for not identifying CF earlier, but Dr. Flume does not suggest that the Veteran's subsequently diagnosed CF was aggravated by service.  

The Veteran has asserted his personal belief that his congenital CF disease was aggravated by heat exposure during service, but the question of aggravation is         a complex medical question that is not within the Veteran's competence as a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the opinion of the VA reviewer, to be more probative on the question of aggravation than the lay opinion of the Veteran.

In sum, based on the evidence of record and analysis above the Board finds that the claimed CF is a congenital disease resulting from a genetic defect, and that in the Veteran's case CF was not worsened during service beyond the normal course of the disorder.  Accordingly, the requirements to establish service connection are not met and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Right Knee Disability  

Service treatment records (STRs) are silent in regard to any knee injury or disorder in service.  In July 1991 the Veteran waived separation physical examination.  However, he completed a deployment questionnaire wherein he denied experiencing any injury.  His only affirmative response was eating local food products.  He was discharged from service in October 1991.

The Veteran had a VA general medical examination in August 1992 in which he complained of pain in the knees.  The Veteran reported that he had a parachute accident in Panama in 1989 in which he had injured his legs, feet, hips, and back;   he complained of continuous bilateral knee pain ever since, left worse than right.  Examination showed the Veteran to have normal gait.  Examination of the knees showed no instability or swelling, but there was tenderness in the anterior part of both knees, left worse than right; the knees were otherwise normal on examination.  X-ray showed no significant pathology of the knees.  The examiner's diagnosis was bilateral knee pain with no abnormality found.

The Veteran had a physical examination in December 1992 in support of his enlistment into the Reserve Component.  The Report of Medical Examination shows the lower extremities to have been normal on examination.  In the corresponding self-reported Report of Medical History the Veteran specifically denied history of lameness or of "trick" or locked knee. 

First Sergeant, Retired (1SG, Ret.) LCB submitted a "buddy statement" in December 1993 attesting that the Veteran had been involved in a mid-air entanglement during a parachute operation into Panama in 1989, as a result of which he hit the ground harder than usual.  The Veteran complained at the time     of pain in the back and both legs, and was examined by medical personnel on the drop zone, but he refused evacuation and continued the mission.  For several weeks thereafter the Veteran walked with a labored gait that showed pain in the back and legs.

In December 1993 the Veteran testified before the RO's Hearing Officer that he     had been injured in a parachute jump under circumstances as described above by LCB.  The Veteran testified that after the injury he had altered gait for several days, which resolved, but the pain continued for several weeks.  For the remainder of his service the Veteran had problems with heavy exertion but he did not seek treatment.   The Veteran waived separation physical because he did not want his discharge   from service to be delayed, and because he was advised that he could document    his in-service medical problems through VA after separation.  He stated that approximately eight months after separation from service the Veteran entered       the Reserve Component, but his knee condition was not an impediment because    his unit did not require him to do any physical training.  

In August 2002 the Veteran presented to the VA outpatient clinic reporting he had fallen on the stairs and twisted his right knee.  X-ray of the knee was normal.

The Veteran had a VA examination of the right knee in August 2005 in which he reported having had a parachuting injury to both knees in Panama; he was treated at the time and was on crutches for several days.  He reported that he continued to have knee pain for the remainder of his service but he treated himself using compression bandages.  The examiner performed a clinical examination of the knee and diagnosed internal derangement of the right knee; specifically, medial and lateral meniscus injury with anterior cruciate ligament (ACL) injury.  The examiner did not provide an opinion regarding a relationship between the diagnosed disorder and service.

The Veteran presented to the VA outpatient clinic in October 2007 complaining of right knee pain for years, after injury during service.  The Veteran stated he had been recently advised to undergo surgery but could not afford to take the time off work.  The physician's assessment was chronic knee pain.  The clinician strongly urged the Veteran to consider surgery rather than rely on pain medication.

VA outpatient physical therapy notes show the Veteran was fitted for a knee brace in January 2009 for what was characterized as right knee arthralgia.

The Veteran testified before the Board in December 2009 that patients with cystic fibrosis (CF) are at a higher risk for osteoporosis and arthritis.  He suggested that his right knee disorder may be caused or aggravated by his diagnosed CF.  He also related having injured his right knee during a parachute jump in Panama, as cited above.
  
VA X-ray of the right knee in September 2014 showed early osteoarthritis and possible previous injury.  

The Veteran had a VA examination of the knees in April 2015 in which the examiner diagnosed osteoarthritis and ACL tear of the right knee.  The examiner stated an opinion that the Veteran's claimed disorders of the knees, hips and back were less likely than not related to service.  The examiner stated as rationale that there was nothing in the service treatment records to support a finding that the current knee condition is related to service, to include the Veteran's earning parachute wings.  Such conclusion is consistent with the evidence of record,    which revealed no knee complaints in service and no objective findings of a diagnosed knee disability until years after service.  

The evidence of record shows the Veteran to have diagnosed osteoarthritis and internal derangement of the right knee.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, the Board finds that the Veteran's current disability is not shown to be incurred in or otherwise etiologically related to service.

On this point, the only probative medical opinion is from the VA examiner, who opined the condition is not related to service.  Such conclusion is consistent with the evidence of record, which revealed no knee complaints in service and no objective findings of a diagnosed knee disability until years after service.  In this regard, the Veteran had no noted abnormality of the knees at the time of his separation from service or objectively shown on the VA examination in August 1992.  Further, when he was examined for entrance into the reserve component in December 1992 the Veteran denied any history of lameness or of "trick" or locked knee.  Accordingly,    to the degree that he now asserts having had continuous knee problems since the reported parachuting accident, such report is inconsistent with his previous    statement and is not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 511       (1995) (credibility of a witness can be impeached by a showing of interest, bias,        or inconsistent statements).

The Board has considered whether service connection for chronic arthritis may be considered under 38 C.F.R. § 3.309(a).  However, there was no arthritis as of December 1992, more than one year after separation from service, and "early osteoarthritis" was found in September 2014, many years after separation from service.  The Board concludes that the Veteran is not shown to have had osteoarthritis of the knee in service or to a compensable degree within the first   year after separation from service.

The Veteran has asserted his belief that his right knee osteoarthritis may be aggravated by his CF, but because CF is not a service-connected disability it  cannot serve as a primary disability upon which secondary service connection is based.  Accordingly, entitlement to service connection as secondary to CF cannot be established.  See 38 C.F.R. § 3.310.

Finally, the Board notes that the Veteran has expressed his personal belief that his right knee disability is related to service.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of a knee disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board affords the opinion of the VA examining physician higher probative value than the opinion of the Veteran in regard to the question of causation of his present disability.  There is no competent and probative medical opinion to the contrary.  

In sum, based on the evidence of record and analysis above the Board finds that osteoarthritis of the right knee was not manifested until many years after separation from service, and the present disability of osteoarthritis and internal derangement of the right knee is not related to service.  Accordingly, the requirements to establish service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.



Hypertension

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

In his claim for service connection the Veteran reported having been treated         for high blood pressure in Korea in June-July 1987.  He also cited exposure to environmental hazards in the Persian Gulf War.

STRs show no indication of high blood pressure during service.  During a physical examination in Korea in May 1988 the Veteran's blood pressure was 130/84; in the corresponding self-reported Report of Medical History the Veteran specifically denied history of high or low blood pressure.  In July 1991 the Veteran waived separation physical examination.  The Veteran was discharged from service in October 1991.

The Veteran had a VA general medical examination in August 1992 that is silent in regard to history of hypertension.  The Veteran's blood pressure was 126/84 and his cardiovascular system was characterized as normal.

The Veteran had a physical examination in December 1992 in support of his enlistment into the Reserve Component.  The Report of Medical Examination shows the cardiovascular system to have been normal on examination, and his blood pressure was 124/82.  In the corresponding self-reported Report of Medical History the Veteran specifically denied history of high or low blood pressure.

The Veteran's VA computerized problem list includes hypertension as diagnosed   in May 1997.

A VA nephrology clinic note in November 2001 states the Veteran's blood pressure was 140/100 and had been elevated or borderline on a number of occasions.  The Veteran reported having been told this a few years earlier.  The clinician started the Veteran on a regimen of antihypertensive medication.

In his Substantive Appeal, submitted in July 2007, the Veteran reported having  been treated for hypertension in service in Korea and Saudi Arabia, and having    had intermittent hypertension since then.  He also asserted that hypertension is a manifestation of CF, for which he is also seeking service connection.

In April 2009 the Veteran submitted a number of medical articles in support of his claim.  These articles state in relevant part that CF can cause low blood pressure.  

The Veteran testified before the Board in December 2009 that he was treated for high blood pressure in Korea, and he asserted his belief that this demonstrated onset of CF during service.

The Veteran had a VA examination in June 2010 in which he reported having been identified with elevated blood pressure several times during service; his blood pressure was monitored during service but not treated by medication.  He began medication for hypertension in 1999 and was currently taking two medications     for control of hypertension.  The examiner noted clinical observations in detail    and diagnosed current hypertension, on two medications but asymptomatic.  The examiner did not express an opinion as to whether the Veteran was hypertensive in service and/or chronically hypertensive since service. 

The Veteran had a VA examination in August 2011 during which he reported       his history and reported a date of diagnosis as 1986.  The examiner diagnosed hypertension but deferred expressing an opinion regarding relationship to service until the claims file was made available for review.  Following claims file review, the examiner issued an addendum opinion in December 2011.  The examiner continued the diagnosis of hypertension and opined it is less likely than not that hypertension was incurred in or related to service.  The examiner stated she could  find no documentation of diagnosed hypertension in service, and that otherwise it would be mere speculation to express an opinion regarding a relationship between hypertension and service because the pathogenesis of hypertension is multi-factorial and highly complex.  The examiner cited medical treatise evidence stating that hypertension has multiple factors including genetic predisposition, excess dietary salt intake and adrenergic tone, which may interact to produce hypertension,        and although genetics appears to contribute to essential hypertension the exact mechanism has not been established.

The evidence of record demonstrates the Veteran has current hypertension, but     the record does not show the Veteran to have been hypertensive in service.  The Veteran asserts on appeal that he was identified as having high blood pressure in Korea, but a one-time elevated reading of high blood pressure does not constitute diagnosis of hypertension.  Moreover, while he reported in his claim that he was treated for high blood pressure in Korea in June-July 1987, the Board finds it unlikely the he would have thereafter denied having the condition in a May 1998 Report of Medical History.  At that time his blood pressure was 130/84, which is considered to be within normal limits.  See 38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  The Veteran further denied history of high blood pressure in December 1992, more than one year after separation from service, and his blood pressure was normal at the time.  The Board concludes the Veteran is not shown to have been hypertensive during service or for the first year after discharge from service, so presumptive service connection as a chronic disability under 38 C.F.R. § 3.309(a) is not warranted.  Moreover, his assertion that he was diagnosed and/or treated for hypertension or high blood pressure is simply not persuasive in light     of his denial of the condition on 1988 and 1992 Reports of Medical History.         See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran          are factors that the Board can consider and weigh against a veteran's lay evidence).

Turning to the question of whether the Veteran's hypertension that was diagnosed after service is somehow related to service, the VA examiner provided a competent medical opinion showing that the disease is not likely related to service and that      it would be speculative to find such a relationship.  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation"  if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  The VA examiner in this case is clearly shown to have fully considered the applicable data and to have provided the basis for her opinion, and the Board accordingly finds the opinion      to be probative.  

The Veteran has asserted his personal belief that his hypertension began during service. However, the VA examiner demonstrated that the etiology of hypertension is a complex medical question; it is accordingly not within the competence of the Veteran as a layperson.  Kahana, 24 Vet. App. 428.  Further, there is no competent medical opinion of record linking his hypertension to service. 

The Veteran has also asserted his belief that his hypertension may be caused or aggravated by his CF, but because CF is not a service-connected disability it cannot serve as a primary disability upon which secondary service connection is based.  Accordingly, entitlement to service connection as secondary to CF cannot be established.  See 38 C.F.R. § 3.310.

In sum, based on the evidence and analysis above the Board finds the Veteran's hypertension became manifest many years after service and is not related to service or to a service-connected disability.  Accordingly, the requirements to establish service connection are not met and the claim must be denied. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Headaches  

STRs are silent in regard to complaint of headaches.  In July 1991 the Veteran waived separation physical examination.  However, he completed a deployment questionnaire wherein he denied all conditions listed as well as any illness not listed.  His only affirmative response was eating local food products.  The Veteran was discharged from service in October 1991.

The Veteran had a VA general medical examination in August 1992 that is silent in regard to history of headaches.  The Veteran's neurological system was characterized as normal.

The Veteran had a physical examination in December 1992 in support of his enlistment into the Reserve Component.  The Report of Medical Examination shows the neurological system to have been normal on examination.  In the corresponding self-reported Report of Medical History the Veteran specifically denied history of frequent or severe headaches. 

In July 2001 the Veteran presented to the VA urgent care clinic complaining of headaches associated with dehydration.  The Veteran stated a belief that he had heat stroke over the past several weeks.
 
The Veteran had a VA magnetic resonance imaging (MRI) study of the brain/head in August 2001 due to electrolyte abnormalities and hypotestosteronism; the study was intended to test for pituitary abnormality.  The study revealed some abnormalities of the pituitary gland; follow-up in six months was recommended.

Migraine was added to the Veteran's VA treatment records active problems list      in September 2003.  Also in September 2003 the Veteran presented to the VA neurology clinic complaining of recent headaches with upper jaw numbness.       The clinical impression was suspected tension-type headaches with inner jaw paresthesia secondary to oral appliance, without evidence migrainous component.

The Veteran had a VA neurological examination in August 2005 in support of his claim for service connection for headaches.  The Veteran reported having developed headaches in approximately 1987.  He was treated over time with pain medication but no diagnosis had ever been rendered.  Neurological examination was entirely unremarkable.  The examiner diagnosed migraine headaches based on history, with unremarkable examination.

In his Substantive Appeal, submitted in July 2007, the Veteran reported having been treated for headaches in service in Korea and Saudi Arabia due to hard parachute landings and also due to Persian Gulf service.  The Veteran testified before the Board in December 2009 that he had chronic headaches during service, and he asserted his belief that this demonstrated onset of CF during service.

Mr. JJB submitted a "buddy statement" in August 2008 asserting from personal observation that the Veteran began having heat-related problems soon after arriving in Saudi Arabia.  The problems included headaches, weakness, red and painful eyes, excessive sweating, inability to eat or drink and inability to defecate or urinate.  The Veteran was treated at a collocated field hospital for several days, where he received intravenous fluids and was kept in an air-conditioned environment.  The Veteran was returned to his unit but again developed problems and was readmitted to the field hospital for several more days.  Medical personnel at the field hospital ran tests but were unable to determine the exact cause of the Veteran's symptoms.  The unit eventually occupied climate-controlled housing and the Veteran was able to resume his duties.  

In January 2013 the Veteran presented to the VA primary care clinic complaining  of frontal headaches for the past several weeks.  The clinician's impression was tension headaches, allergic rhinitis, and alcohol abuse.

The evidence of record shows the Veteran has had headaches after service variously characterized as migrainous and/or as tension headaches.  However, the Board finds there is no competent and credible evidence of chronic headaches during service.  While the Veteran has alleged during the pursuit of his claim that he suffered    from and was treated for headaches in service, the Veteran had no complaints of headaches during service and specifically denied experiencing frequent or severe headaches on his December 1992 Report of Medical History.  Moreover, in July 1991 following his deployment, he denied experiencing illnesses during his deployment.  Further, general medical examination in 1992 reflected no complaints concerning headaches.  Additionally, his initial claim for service did not include headaches.  The Board finds it unlikely that headaches would not have been mentioned had he, in fact, been experiencing recurrent headaches.  

Although the buddy statement from JJB suggests the Veteran complained of a headache due to the heat, the Board finds the Veteran's own reports on July 1991 post deployment questionnaire denying problems with urination, eye problems, heat stroke, exhaustion, and any other illness, and the December 1992 Report of Medical History denying headaches, dizziness, fainting spells, intestinal trouble, and eye trouble to be more persuasive.  See Buchanan, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Accordingly, the Board does not find the Veteran's report of experiencing chronic headaches during and since service to be persuasive.  See Buchanan, 451 F.3d at 1336-1337. 

The Veteran also asserts on appeal that his claimed headache disorder is a manifestation of CF, for which he also seeks service connection.  However, the Board has found in its discussion above that CF is not a service-connected disability, and it follow that CF cannot be the primary disability upon which secondary service connection can be based.  Accordingly, entitlement to service connection as secondary to CF cannot be established.  38 C.F.R. § 3.310.

In sum, the most probative evidence is against a finding of a chronic headache disorder during service, and there is no competent medical opinion linking his currently diagnosed headache disorders to his military service.  Accordingly, service connection is denied.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


Residuals of Heat Exposure 

STRs are silent in regard to treatment for heat-related injury.  In July 1991 the Veteran waived separation physical examination.  However, he completed a deployment questionnaire wherein he denied experiencing heat stroke, exhaustion, cramps or eye injury, infection, or severe irritation during his deployment.  His only affirmative response was eating local food products.  The Veteran was discharged from service in October 1991.

The Veteran had a VA general medical examination in August 1992 that is silent in regard to complaints relating to history of heat exposure.  

The Veteran had a physical examination in December 1992 in support of his enlistment into the Reserve Component.  The Report of Medical Examination shows all relevant physical systems to have been normal on examination.  In the corresponding self-reported Report of Medical History the Veteran specifically denied history of leg cramps, periods of unconsciousness, eye trouble, dizziness or fainting spells.   

In July 2001 the Veteran presented to the VA outpatient clinic complaining            of having experienced workplace symptoms of dizziness and disorientation, weakness, dull headache, dry mouth and body cramps.  Symptoms began as muscle cramping after working 8 hours on an outdoor work site.  He reported history of heat exhaustion and similar episodes in Panama and Saudi Arabia during service.  He felt he had heat stroke for the past several weeks, with symptoms of fever, nausea/vomiting, anorexia, chills, cramps, headaches, weakness and lethargy.     The Veteran was treated for dehydration and referred for follow-up.  A subsequent clinical note stated that symptoms did not improve with rest, so heat stroke was doubtful; the impression was possible viral syndrome, rule out hepatitis.  Following three days of VA inpatient rehydration therapy and diagnostic testing the Veteran was discharged with diagnosis of metabolic acidosis/alkalosis, respiratory acidosis, hypokaliemia and hypophosphatemia.

The Veteran had a VA chest X-ray in July 2001 that noted clinical history of possible heat stroke, rule out acute process.  The study was characterized as unremarkable.  The clinician noted current findings of volume depletion and electrolyte abnormalities; the clinical impression was volume depletion, metabolic alkalosis and hypokalemia.  The Veteran improved markedly with rehydration and his hospital course was brief.  The clinician stated it was difficult to assess if the Veteran had an episode of heat stroke or a mild form of "channelopathy" that manifests only under conditions of extreme heat stress.

In August 2001 the Veteran reported to VA clinicians that he had learned he      should not be working outside in the heat.  The Veteran, a carpenter, reported he     was contemplating making a career change; he reported no occupational impairment other than having to avoid the heat.  The Veteran was noted to have had recurrent hypokalemia and contraction alkalosis, as well as one positive sweat chloride test.  The Veteran reported having had a similar episode of weakness and passing out in  the sun while he was serving in Saudi Arabia; however, his previous episodes during service were not as severe as his current episode.  The attending VA physician advised the Veteran he could return to work, but recommended he take salt pills.
 
As noted above, the Veteran had a VA examination in August 2005 in support of his claim seeking service connection for CF.  The examiner diagnosed CF and stated that the heat injury cited by the Veteran was secondary to CF which had yet to be diagnosed.

In his Substantive Appeal, submitted in July 2007, the Veteran reported having been treated for heat injury in basic training and for the rest of his time in service.  He also asserted that heat injury is a manifestation of CF, for which he is also seeking service connection.

Mr. JJB submitted a "buddy statement" in August 2008 asserting from personal observation that the Veteran began having heat-related problems soon after arriving in Saudi Arabia.  The problems included headaches, weakness, red and painful eyes, excessive sweating, inability to eat or drink and inability to defecate or urinate.   The Veteran was treated at a collocated field hospital for several days, where he received intravenous fluids and was kept in an air-conditioned environment.  The Veteran was returned to his unit but again developed problems and was readmitted to the field hospital for several more days.  Medical personnel at the field hospital ran tests but were unable to determine the exact cause of the Veteran's symptoms.  The unit eventually occupied climate-controlled housing and the Veteran was able to resume his duties.  No other unit member had symptoms similar to the Veteran.

In April 2009 the Veteran submitted a number of medical articles in support of his claim.  These articles state in relevant part that CF can cause voluntary dehydration and heat intolerance, and that persons with CF are at higher risk for heat-related injuries.

The Veteran testified before the Board in December 2009.  During the hearing he related that he had heat-related problems when assigned to posts in hot climates and fewer problems when assigned to posts in cooler climates.  He related in detail that he had to be hospitalized twice during Operation Desert Shield/Desert Storm for problems related to heat sensitivity.  

The Veteran had a VA examination in June 2010, performed by the same examiner who had performed the August 2005 examination cited above.  The Veteran reported his history of heat sensitivity during service and reported having been finally diagnosed with CF in approximately 1999.  The Veteran reported he currently managed his heat sensitivity by taking sodium and potassium and keeping hydrated.  The examiner stated that the Veteran had been treated for episodes of heat-related problems while on active duty but had not been properly tested for CF, which was now competently diagnosed.  

To the extent the Veteran may have been sensitive to heat while in the Persian Gulf, no residual disability has been identified.  Rather, the VA examiner explained that the Veteran's heat susceptibility is related to his CF, which is not service connected.  There is no medical evidence of record indicating any residual disability attributed to a heat injury, and the Veteran specifically denied experiencing heat stroke or exhaustion, dizziness or fainting, in the July 1991 post deployment questionnaire and the December 1992 Report of Medical History, respectively.  Moreover, the Board notes that after discharge from service the Veteran worked outdoors in a physically active job for 10 years before he again had heat-related symptoms.  

In sum, the most probative evidence of record is against a finding that the Veteran suffers from a residual disability associated with the claimed heat injury in service. Accordingly, the requirements to establish service connection are not met and the claim must be denied.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.
  

ORDER

 Service connection for a right knee disability is denied.  

Service connection for cystic fibrosis is denied.  

Service connection for hypertension is denied.   

Service connection for headaches is denied.  

Service connection for residuals of heat exposure is denied.   


REMAND

The Board notes that additional development is needed concerning the claim for service connection for depression and fatigue.

The Board notes that STRs are silent in regard to psychiatric symptoms or disorder.  The Veteran had a VA general medical examination in August 1992 that is similarly silent in regard to psychiatric history.  The Veteran's psychiatric system was characterized as normal.

The Veteran had a physical examination in December 1992 in support of his enlistment into the Reserve Component.  The Report of Medical Examination shows psychiatric evaluation to have been normal.  In the corresponding self-reported Report of Medical History the Veteran specifically denied history of depression or excessive worry, or of nervous trouble of any sort.  He also denied ever having been treated for a mental condition.

Depressive disorder not elsewhere classified was added to the Veteran's VA active problems list in August 2000.  The Veteran had a VA psychiatry consult in August 2001 in which he endorsed having had numerous stressors during the past year; he also endorsed having been previously treated for depression during the past year but denied any previous episodes.  The clinical impression was that the Veteran did not currently meet the clinical criteria for diagnosis of depression; the Veteran might be a candidate for primary diagnosis such as factitious disorder but such diagnosis could not be made during an acute period.  

The Veteran presented to the VA mental health clinic (MHC) in November 2001 complaining of depressive symptoms for the past two years.  At that time the Veteran had stressors including an ongoing second divorce and the failure of his business.  The clinician diagnosed depression not otherwise specified (NOS).  An MHC treatment note in December 2001 continued the diagnosis of depression; a treatment note in January 2002 showed diagnosis of depression NOS and alcohol abuse/dependence.

The Veteran was examined by a VA psychologist in August 2005.  The Veteran reported having served in the Military Police in various roles and assignments; he also reported having served in a combat zone but denied participation in combat.  The Veteran reported having received counseling during service for anger and  stress management issues.  The Veteran was treated by a private psychiatrist for depression in 1994, and sought treatment by VA in 2001. The Veteran related a number of post-service financial, marital and health-related stressors.  The psychologist performed a mental status evaluation and noted observations in detail, following which the psychologist diagnosed recurrent major depression and episodic alcohol abuse.  The examiner did not provide an opinion regarding a relationship between the diagnosed disorder and service.

In his Substantive Appeal, submitted in July 2007, the Veteran reported having been treated for depression in service in Fort Bragg, Panama and Saudi Arabia.

The Veteran has alleged treatment in service for psychiatric symptoms as well as treatment in 1994.  Such allegations conflict with his responses on the December 1992 Report of Medical History and his report to VA treatment providers in 2001 denying any prior psychiatric history.  However, because psychiatric treatment records are often maintained separately from STRs, and to afford the Veteran every opportunity with respect to his claim, remand to request any in-service mental health treatment records is warranted.  The Veteran should be asked to provide information as to the dates and places of the treatment, as well as be asked to provide information concerning his reported 1994 private treatment.  

Additionally, as the Veteran has reported serving in a combat zone and as a military policeman, and was diagnosed with mild PTSD in 2002, the Board finds that a VA examination is warranted.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

As the Veteran's fatigue has been suggested as a symptom of his psychiatric disorder, the claim for service connection for fatigue is intertwined with the psychiatric claim and must also be remanded.  

Accordingly, these issues are REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for   a psychiatric disability and fatigue, to include the psychiatrist who treated him in 1994.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, updated VA treatment records should be obtained and associated with the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Ask the Veteran to provide the dates and facilities where he was seen for mental health counseling/treatment in service.  If sufficient information is provided, request in-service mental health treatment records through appropriate sources.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA PTSD examination.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets    the diagnostic criteria for PTSD and indicate the stressor upon which the diagnosis is based, to include consideration of whether the stressor relates to the fear of hostile military activity.

If a diagnoses other than PTSD are identified (other than personality disorder), the examiner should provide an opinion as to whether such disability is at least as likely as not (50 percent or greater probability) related to service.  The examiner should explain the reasons for the opinion provided.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought      on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


